                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )         No.   3:03-CR-116-01
                                          )               Judge Phillips
DONALD LEWIS CURETON                      )


                             MEMORANDUM AND ORDER


       Defendant Donald L. Cureton has filed a petition for early termination of supervised

release [Doc. 68]. In support of his motion, defendant states that he served 13 years, 2

months and 28 days in prison and was released on December 30, 2016. He is currently

serving a three-year term of supervised release and has served more than half of his term.

Defendant states that he has complied with all the requirements of supervision. He is

currently receiving Social Security disability income for various medical issues. Defendant

states that he has successfully transitioned back into the community and requests to be

released from supervision.

       The record reflects that defendant pled guilty to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g), and one count of contempt of

court, in violation of 18 U.S.C. § 401. On March 30, 2005, the defendant was sentenced

to a total term of imprisonment of 180 months, to be followed by a five-year term of

supervised release [Doc. 40]. Following a successful petition for relief under 28 U.S.C. §

2255, the defendant’s sentence was reduced to a “time served” sentence, to be followed by

three years of supervised release [Docs. 66, 67].
       The United States Probation Office states that defendant has served over two years

of his term of supervision without any issues. Thus, the Probation Office does not object

to his request for early termination. Similarly, the government does not oppose defendant’s

request for early termination.

       After considering the factors set forth 18 U.S.C. § 3553(a), the Court may terminate

a term of supervised release and discharge the defendant after the expiration of one year of

supervised release if the Court “is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). After carefully

considering the requirements of the statute, the Court finds the relevant portions of 18

U.S.C. § 3553(a) support an early termination of defendant’s supervised release. In support

of this determination, the Court notes that defendant has completed over half of his term

of supervised release and he has been in full compliance with the conditions of his

supervision. In addition, his supervising probation officer and the government do not

oppose the request. It appears to the Court that defendant has rehabilitated himself and he

poses no threat to any individual or the community to reoffend. Accordingly, pursuant to

18 U.S.C. § 3583(e)(1), based on the defendant’s conduct and the interests of justice,

defendant’s motion for early termination of supervised release [Doc. 68] is GRANTED.

Defendant’s term of supervised release is TERMINATED.

       IT IS SO ORDERED.

                                     s/ Thomas W. Phillips
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                             2
